DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to because the drawing does not show every feature of the invention specified in the claims, and the unlabeled boxes shown in the drawing should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1 – 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 16 of U.S. Patent No.11,054,626.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 16 of the instant application are similar in scope and content of claims 1 – 16 of the patent from the same applicant.
	Here is a comparison between claim 1 of the instant application and claim 1 of the US patent.
Instant Application 17/303,517
US Patent 11,054,626
Comparison
1. A microscope control method for operating a microscope, the method comprising:
1. A microscope control method for operating a microscope, the method comprising:
Same
capturing an item of acoustic, graphically represented and/or electronically coded voice information (SI) by means of a detector, an optical capture unit and/or an interface;
capturing an item of acoustic, graphically represented and/or electronically coded voice information (SJ) by means of a detector, an optical capture unit and/or an interface;
Same
comparing the voice information (SI) with stored reference commands (RB) and determining a voice command (SB) on the basis of a predetermined degree of correspondence between at least one section of the voice information (SI) and a reference command (RB);
comparing the voice information (Si) with stored reference commands and determining a voice command on the basis of a predetermined degree of correspondence between at least one section of the voice information and a stored reference command;
Same
selecting that reference command (RB) to which the voice command (SB) corresponds at least to a predetermined degree;
selecting that reference command to which the voice command corresponds at least to a predetermined degree;
Same
generating at least one control command (StB) suitable for operating the microscope, wherein the control command (StB) is either an invariable control command (StB) assigned to the selected reference command (RB) or the control command (StB) is generated on the basis of a rule assigned to the reference command (RB) for forming a generated control command (StB); and
determining a plurality of probable future sequences of control commands based on the captured voice information; indicating the plurality of probable future sequences of control commands to a user; receiving a selection of one of the indicated sequences; generating a control command suitable for operating the microscope, wherein the generated control command is either an invariable control command assigned to the selected reference command or the control command is generated on the basis of a rule assigned to the reference command for forming a generated control command; and
Similar
controlling the microscope by means of the assigned or generated control command (StB).
controlling the microscope by means of the assigned or generated control command (StB).
Same


 
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1 – 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Liang et al. (US Patent 4,989,253).
As per claims 1, 15, Liang et al., teach a microscope control method for operating a microscope, the method comprising:
capturing an item of acoustic, graphically represented and/or electronically coded voice information (SI) by means of a detector, an optical capture unit and/or an interface (Abstract; col.4, lines 36 — 67);
comparing the voice information (Sl) with stored reference commands (RB) and determining a voice command (SB) on the basis of a predetermined degree of correspondence between at least one section of the voice information (SI) and a reference command (RB) [“The audio electrical signal is evaluated by its comparison to each of the command word templates in the memory. The templates with the highest "score" indicate the command word which will be identified by the word-recognition device.” col.5, line 37 — col.6, line 28];
selecting that reference command (RB) to which the voice command (SB) corresponds at least to a predetermined degree [“the highest "score" indicate the
command word which will be identified by the word-recognition device’; col.5, line 37 — col.6, line 28];
generating at least one control command (StB) suitable for operating the microscope, wherein the control command (StB) is either an invariable control command (StB) assigned to the selected reference command (RB) or the control command (StB) is generated on the basis of a rule assigned to the reference command (RB) for forming a generated control command (StB) [Abstract; col.1, line 65 —col.2, line 58]; and
controlling the microscope by means of the assigned or generated control command (StB)[“controllable surgical operating microscope which can be positioned and have its focal length established in response to speech commands provided by the microscope operator.”; Abstract; col.3, line 9 —col.4, line 50].

As per claim 2, Liang et al., further disclose the graphically represented voice information (Sl) includes a character, a character string or text (“isolated-word recognition”; col.2, lines 29 — 36).

As per claim 3, Liang et al., further disclose the electronically coded voice information (Sl) includes a text file or a sonogram (fig.4; col.7, line 40 — col.8, line 54).

As per claim 4, Liang et al., further disclose the captured voice information (Sl) is checked for the presence of at least one item of parameter information (Pl) [col.1, line 65 —col.2, line 58].

As per claim 5, Liang et al., further disclose the parameter information (Pl) includes an item of information selected from a group consisting of a statement of location, a statement of direction, a distance, an absolute value or a step width, an identification of an element of the microscope, and a parameter value (“a controllable surgical operating microscope which can be positioned and have its focal length established in response to speech commands provided by the microscope operator”; col.1, line 65 - col.2, line 58).

As per claim 6, Liang et al., further disclose the determined voice command (SB) is combined with at least one item of available parameter information (Pl) to form a compound voice command (StB), and the selected reference command (RB) is supplemented with the parameter information (Pl) to form a generated control command (StB)[“the acoustical sounds (command words) introduced at the audio microphone 22 are delivered as audio-electrical signals through the conductor 24 to the control device 23 which delivers a corresponding actuating electrical signal through the conductor 25 to the rigid mounting box 21.”; col.3, line 9 — col.4, line 50].

As per claim 7, Liang et al., further disclose the voice command (SB) is determined on the basis of known keywords (SW) contained in the voice information (Sl)[“voice activated control”; col.4, line 51 —col.6, line 37].

As per claim 8, Liang et al., further disclose that wherein an assignment rule, which is used to identify parameter information (Pl) belonging to the keyword (SW) in the voice information (Sl) and is used to combine the keyword (SW) with the parameter information (Pl) to form a compound voice command (SB), is allocated to selected keywords (SW) [col.4, line 51 —col.6, line 37].

As per claim 9, Liang et al., further disclose the voice information (Sl) is checked for the presence of a spatial and/or temporal sequence of keywords (SW) at least in a section of the voice information (Sl), wherein, if the sequence of keywords (SW) is present, it is determined as the voice command (SB) [col.5, line 37 — col.6, line 28].

As per claim 10, Liang et al., further disclose that wherein the sequence of keywords (SW) is compared with a number of reference commands (RB) in the form of predetermined activation states of the microscope in response to the presence of correspondence, and at least that section of the voice information (Sl) which contains the sequence is assigned to that activation state to which the sequence corresponds at least to a predetermined degree [“desired degree of confidence”; col.5, line 37 — col.6, line 28].

As per claim 11, Liang et al., further disclose that wherein discrete parameter values of parameter information (Pl) belonging to the keyword (SW) are combined in the predetermined activation states to form ranges of parameter values (col.7, line 5 — col.8, line 54).

As per claim 12, Liang et al., further disclose the captured voice information (Sl) is analyzed, and at least one probable future sequence of the method is determined on the basis of the captured voice information (Sl) [col.7, line 5 —col.8, line 54].

As per claim 13, Liang et al., further disclose a selection of reference commands (RB) is made from a totality of reference commands (RB), and the selected reference commands (RB) are used to determine the voice command (SB) [col.5, line 37 —col.6, line 28].

As per claim 14, Liang et al., further disclose before a control command (StB) is executed, it is checked for plausibility and the control command (StB) is not executed if there is a lack of plausibility [The templates with the highest "score" indicate the command word which will be identified by the word-recognition device.”; col.5, line 37 — col.6, line 28].

As per claim 16, Liang et al., further disclose the computer and control unit are configured to carry out a plausibility check of a generated control command (StB) before it is executed [col.5, line 37 — col.6, line 28].

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fanelli et al. teach an electronic voice-enabled laboratory notebook.  Claus et al. teach methods for voice control of a medical device.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/           Primary Examiner, Art Unit 2658